            Case 2:18-cv-01417-JD Document 53 Filed 07/22/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHARLES BRENNAN                             :
                                            :       CIVIL ACTION
               Plaintiff,                   :
                                            :       No.: 18-1417
       v.                                   :
                                            :
CITY OF PHILADELPHIA                        :
      and                                   :
MAYOR JAMES KENNEY                          :
      and                                   :
CHRISTINE DERENICK-LOPEZ                    :
      And                                   :
JANE SLUSSER                                :
                                            :
               Defendants.                  :
                                            :

                                   NOTICE OF APPEAL

       Notice is hereby given that Charles Brennan, the Plaintiff in the above named case, hereby

appeals to the United States Court of Appeals for the Third Circuit from the Entry of Judgment,

Opinion, and Order on June 30, 2020, which granted Defendants' Motion for Summary Judgment

(ECF Docket Nos. 50 and 51).

                                            Respectfully Submitted,

                                            KARPF, KARPF & CERUTTI, P.C.

                                            /s/ Jeremy M. Cerutti
                                            Jeremy M. Cerutti, Esq.
                                            Ari R. Karpf, Esq.
                                            3331 Street Road
                                            Two Greenwood Square
                                            Suite 128
                                            Bensalem, PA 19020
                                            215.639.0801
                                            Attorneys for Plaintiff
Date: July 22, 2020
            Case 2:18-cv-01417-JD Document 53 Filed 07/22/20 Page 2 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHARLES BRENNAN                              :
                                             :       CIVIL ACTION
               Plaintiff,                    :
                                             :       No.: 18-1417
       v.                                    :
                                             :
CITY OF PHILADELPHIA                         :
      and                                    :
MAYOR JAMES KENNEY                           :
      and                                    :
CHRISTINE DERENICK-LOPEZ                     :
      And                                    :
JANE SLUSSER                                 :
                                             :
               Defendants.                   :
                                             :

                                CERTIFICATE OF SERVICE

       I certify that on the date set forth below a true and correct copy this Notice of Appeal was

served via U.S. Mail and ECF upon the following individuals:

                                         Kia Ghee, Esq.
                                Divisional Deputy City Solicitor
                              City of Philadelphia Law Department
                                   1515 Arch Street, 16th Floor
                                     Philadelphia, PA 19102



                                             Respectfully Submitted,

                                             KARPF, KARPF & CERUTTI, P.C.

                                             /s/ Jeremy M. Cerutti
                                             Jeremy M. Cerutti, Esq.
                                             Ari. R. Karpf, Esq.
                                             Attorneys for Plaintiff

Dated: July 22, 2020
